Citation Nr: 0425442	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  94-21 900	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for post-operative residuals, chondromalacia of the left 
knee.  

REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In April 1992, the veteran was advised that his 
claim for increased evaluation had been denied 
administratively after he failed to submit evidence of 
current treatment.  A timely appeal was filed.  In the rating 
action in June 1993, the RO granted a temporary 100 percent 
evaluation for a period of convalescence following surgery 
for a disability of the left knee, for the period from 
October 14, 1992, through March 30, 1993.  The RO then 
confirmed the 10 percent evaluation for the disability during 
the periods both prior to October 14, 1992 and effective from 
April 1, 1993.  

In a rating action in March 1995, the RO granted a 20 percent 
evaluation for a disability of the left knee, effective from 
April 1, 1993.  The veteran continued his appeal.

In August 1998, the Board remanded the case for additional 
development.  

Subsequently, in a rating action in January 1999, the RO 
continued the denial of the veteran's claim for a higher 
initial disability evaluation of the left knee. 

In view of the veteran's timely appeal of the denial of his 
claim for a rating in excess of 10 percent from the date of 
his claim for increase in January 1992, the Board then 
construed the appeal as presenting two issues with regard to 
the question of an increased rating for a disability of the 
left knee, namely: Entitlement to a rating in excess of 10 
percent for a disability of the left knee prior to October 
14, 1992 and entitlement to a rating in excess of 20 percent 
for a disability of the left knee effective from April 1, 
1993.  

In November 1999, the Board granted entitlement to a rating 
of 20 percent, but not higher, for a disability of the left 
knee prior to October 14, 1992 and denied entitlement to a 
rating in excess of 20 percent for a disability of the left 
knee after April 1, 1993.  

In a December 1999 rating decision, the RO effectuated the 
assignment of an earlier effective date of January 13, 1992 
for the increased rating of 20 percent for the service-
connected left knee disorder. 

The veteran appealed the Board's November 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In May 2001, the Court granted 
the Appellee's motion, and in pertinent part, found that the 
part of the Board decision, which denied a rating in excess 
of 20 percent for a disability of the left knee prior to 
October 14, 1992, and which denied a rating in excess of 20 
percent for a disability of the left knee after April 1, 
1993, was vacated and remanded to the Board for further 
action in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 114 Stat. 
2096 (2000).  The issue now before the Board has been 
recharacterized on the title page of this decision.

In January 2004, and following the development of additional 
evidence, the Board remanded the matter to the RO.  In May 
2004, the RO issued a supplemental statement of the case that 
continued the denial of the veteran's claim.  Hence, the case 
has been returned to the Board for further appellate review.  


FINDING OF FACT

The veteran's left knee disability has been characterized by 
subjective complaints of daily pain, with objective evidence 
of chondromalacia, slight limitation of motion and without 
arthritis confirmed by x-ray examination.  




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for post-operative residuals, chondromalacia of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5259 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide as to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The record reflects that the veteran was provided with notice 
of the April 1992 RO decision from which the current appeal 
originates.  The veteran was provided with a statement of the 
case in March 1993 which notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  Supplemental statements 
of the case were issued in November 1993, January 1999, May 
1999, and May 2004.  In October 2002 and May 2003, the Board 
informed the veteran that additional development was being 
undertaken in this case.  In May 2001, the RO, via letter, 
informed the veteran of VCAA, and of VA's duty to assist him 
in completing his claim. March 2004, the RO also contacted 
the veteran by letter and informed him of ongoing 
development.  The May 2004 supplemental statement of the case 
provided the veteran with the law and regulations addressing 
VCAA.

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim in June 
1993, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised that the information and 
evidence needed to substantiate his claims for an increased 
rating.  He was also advised of what evidence VA would obtain 
for him, and of what evidence he was responsible for 
submitting, and also advised to submit any relevant evidence 
in his possession.  The veteran responded to the letters by 
identifying VA and private treatment records.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the laws and regulations pertaining to his claim, and he 
has not advised the AOJ of the existence of any outstanding 
information or evidence relevant to his claim.  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records reflect that he was 
treated for complaints of left knee pain.  Clinical findings 
included slight edema with crepitus and decreased range of 
motion.  He was diagnosed with chondromalacia.  

Service connection for chondromalacia of the left knee was 
granted by a November 1982 Board decision.  Initially, a 
noncompensable evaluation was assigned.  The disability was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, 
indicating an unlisted condition, rated by analogy to 
impairment of the knee.

A Board decision in February 1988 granted a 10 percent 
evaluation for the service-connected left knee condition.  In 
March 1988, the RO effectuated the Board's decision and 
assigned a 10 percent evaluation.  In evaluating the 
disability, the RO assigned Diagnostic Code 5257-5010.  

In July 1992, the veteran incurred a work related injury, 
twisting his left knee while exiting his truck.  Of record 
are extensive private medical records related to treatment of 
such injury, and spanning the period from August 1992 to June 
1993.  Of interest is the fact that the veteran specifically 
"denied any history of prior injury or problems with the 
left knee."  X-rays of the knee showed no bony pathology.  
Following a physical examination, the diagnosis was acute 
patellar subluxation and plica syndrome.  

In October 1992, the veteran underwent an arthroscopy of the 
left knee, partial synovectomy and abrasion chondroplasty of 
the medial femoral condyle.  Post-operative x-rays in January 
1993 revealed no significant degenerative disease.  A March 
1993 private treatment note indicated that the veteran 
continued to have knee discomfort despite wearing a brace.  
Range of motion, however, was full and strength was improved.  
In March 1993, radiographic studies, conducted in association 
with a bone scan, showed no abnormality.  

In March 1993, the RO assigned a temporary total evaluation 
due to surgical convalescence from October 14, 1992 to March 
30, 1992.  

Private medical records in May 1993 show an assessment that 
the veteran had reached his maximum medical improvement; his 
physician believed him to have sustained a 10 percent 
permanent partial impairment of his left lower extremity, 
based on his (work-related) injury. 

An August 1993 letter from J. G., Jr., M.D. indicated that 
the veteran continued to complain of pain in the left knee.  
Post-surgically, he regained good motion and strength in the 
left leg when compared to the right.  However, assessment of 
functionally capacity did not show objectively that he could 
return to his former line of work.  The physician raised some 
question as to the veteran's efforts in this regard.  The 
physician noted that pain was the only complaint.  This 
letter was directed to an attorney and an insurance company.  
In a August 1993 office note, it was stated that the 
veteran's pain was subjective.

VA outpatient records in 1994 reflect a diagnostic impression 
of degenerative joint disease of the left knee; it is not 
shown that such was based on X-ray study.  Clinical 
examination was essentially negative, although tenderness was 
present.  In October 1994, the veteran was seen for left knee 
complaints.  Objectively, a full range of motion was 
demonstrated.  There was no swelling of the knee, gait was 
undisturbed, and there was no tenderness upon palpation of 
the left knee.  

The veteran was afforded a VA examination in March 1995.  
Therein, he complained of left knee pain and weakness, with 
difficulty climbing stairs and squatting.  He did not report 
his history of an industrial injury.  Upon physical 
examination, there were well-healed arthroscopy portals.  
There was no effusion.  There was no medial or lateral 
instability.  He produced range of motion from 0 to 135 
degrees, accompanied with some posteromedial joint line 
tenderness upon extremes of flexion.  He had pain to deep 
palpation in the posteromedial joint line.  Additionally, he 
had significant quadriceps atrophy of the left thigh.  
However, there was no evidence of ligamentous instability or 
crepitus upon passive range of motion.  The examiner noted 
that the veteran's history and physical examination were 
consistent with possible recurrent medial meniscus tear and 
quadriceps atrophy.  Radiographic correlation was required.  
X-rays of the left knee, however, were negative.  

During a hearing before the undersigned Veterans Law Judge in 
May 1998, the veteran testified that his left knee was in 
continuous pain.  He reported that the knee would give out on 
him if he were working in a rough terrain area.  When the 
knee would give out, it would shift from side to side.  He 
took Motrin for his pain.  He was employed as a carpenter.  

In July 1998, the veteran was seen for an evaluation of his 
left leg by J. G., Jr., M.D.  Therein, the veteran complained 
of pain upon extending the knee and raising his leg.  Upon 
physical examination, there was no swelling, effusion, or 
instability of the left knee.  He showed good range of 
motion.  X-rays of the left knee demonstrated no acute bony 
injury.  The impression was synovitis of the left knee.  

During a December 1998 VA examination, the veteran reported 
constant pain confined to the left knee.  Activity made the 
pain worse.  Rest helped relieve the pain.  Upon examination, 
the left knee produced range of motion from 0 to 140 degrees.  
Muscle strength in the lower extremities was normal.  Patella 
apprehension test and the Apley grinding test were strongly 
positive on minimal palpation of the left knee.  Upon minimal 
palpation of the medial and lateral compartments of the knee 
with severe pain.  The veteran's gait was normal and he did 
not have a limp.  The left knee did not exhibit weakened 
movement.  There was no evidence of any excess fatigability 
or incoordination.  

The examiner noted that there was an inconsistency between 
the veteran's subjective complaints of severe pain upon 
minimal palpation and objective evidence of pain.  The 
examiner opined that pain would not limit functional ability 
upon flare-up.  The assessment was left knee pain with 
inconsistencies between subjective and objective findings.  

During a hearing before the Board in August 1999, the veteran 
testified that the left knee was subject to flare-up when the 
weather got very cold.  During such time, the knee was 
painful and stiff.  He also reported flare-ups after standing 
for extended periods of time.  He took Naprosyn for his pain 
during flare-ups.  He was currently unemployed as a result of 
a herniated disc in his low back.  

A January 2001 VA x-ray examination of the left knee showed 
no fracture, dislocation or significant arthropathy.  There 
was no evidence of patellofemoral joint space narrowing or 
irregularity.  The impression was a normal knee.  

VA outpatient treatment records for the period from March 
2001 to July 2002, show primarily treatment for depression.  
Isolated treatment notes indicate that the veteran continued 
to complain of left knee pain.  

Social Security Administration (SSA) records received in 
August 2003 reflect that the veteran is "disabled" for SSA 
purposes effective October 5, 1998 due to a chronic low back 
condition.  

The veteran was afforded another VA examination in May 2003.  
Therein, he reported daily left knee pain.  He wore a brace 
all of the time.  The knee reportedly, swelled, but did not 
lock.  Additionally, the veteran reported that the knee 
occasionally buckled, popped and grinded.  He took Naprosyn 
and Tylenol.  He stated that he was unable to walk for more 
than 5 minutes and unable to stand for more than 5 to 10 
minutes.  He reported that the knee flared-up every 2 weeks 
or so.  During flare-ups, activity was more difficult.  Upon 
physical examination, the veteran had some medial joint line 
pain, with some medial effusion.  The leg showed normal 
strength.  He was able to produce range of motion from 0 to 
135 degrees with no diminution of strength upon repeated 
testing.  However, he did complain of pain upon range of 
motion testing.  There was no objective evidence of 
instability, warmth or erythema.  X-rays were apparently 
performed and reviewed.  The impression was chondromalacia of 
his medial femoral condyle.  

Private treatment records from J. F., M.D., in July and 
October 2003 reflect that the veteran was treated for 
complaints of left knee and low back pain.  He was prescribed 
Celebrex.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under Code 5260, a 20 percent rating is warranted when 
flexion is limited to 30 degrees, and a 30 percent rating is 
warranted when flexion is limited to 15 degrees.  Under Code 
5261, if extension is limited to 15 degrees, a 20 percent 
rating is assigned, and if extension is limited to 20 
degrees, a 30 percent rating is assigned.  38 C.F.R. § 3.71a.

When limitation of motion is noncompensable, Code 5003 
provides a 10 percent rating for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is in order with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups; a 20 percent rating is appropriate with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (factors such as painful motion, instability, 
malalignment, pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint must be 
considered with any form of arthritis).  

A precedent opinion from VA's Office of General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98 
(1998).  

As a preliminary matter, the Board observes that other 
diagnostic codes for knee disability with ratings greater 
than 20 percent are inapplicable in this case.  Specifically, 
there is no evidence of ankylosis, subluxation, or impairment 
of the tibia or fibula involving either knee.  See 38 C.F.R. 
§ 4.71a, Codes 5256, 5257, and 5262.  Evidence of lateral 
instability or meniscal injury is also not present.  See 38 
C.F.R. § 4.71a, Code 5257 and 5258.  Because in 1992, the 
veteran underwent a partial synovectomy and abrasion 
chondroplasty of the medial femoral condyle, the Board finds 
that the veteran's left knee disability is most appropriately 
rated as under Code 5259, removal of semilunar cartilage. 38 
C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  However, under that code, a 10 percent rating 
is the maximum rating allowed.  

Upon a review of the claims folder, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 20 percent for degenerative 
joint disease of the left knee.  The Board emphasizes that 
the medical evidence does not reveal any limitation of leg 
motion under either Code 5260 or Code 5261 that warrants a 
compensable.  In fact, the evidence shows either full range 
of motion or limitation, such that even the criteria for the 
noncompensable rating are not met.  

In addition, the Board finds that the evidence does not 
support any increase on the basis of functional impairment.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
The veteran's subjective complaints include pain, and 
weakness.  However, other than minimal limitation of motion, 
the objective evidence generally shows only occasional 
swelling and tenderness.  There was no laxity and there was 
good stability in the knee.  X-ray studies showed no 
degenerative changes.  With respect to these studies, 
however, the Board observes that medical evidence fails to 
reveal any significant chronic impairment related to the 
findings.  Therefore, the Board finds no chronic functional 
impairment pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 to 
warrant an additional rating greater than 10 percent for 
chronic pain.  "A finding of functional loss due to pain 
must be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  

Finally, since the date of the veteran's claim for increased 
rating, in 1992, the Board finds that the veteran's service-
connected left knee disability has never presented such an 
exceptional or unusual disability picture to render 
impractical the application of the regular schedular 
standards or to otherwise warrant referral of the case to the 
Director of the Compensation and Pension Service for the 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b).  

In reaching this decision, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability evaluation greater than 20 percent for post-
operative residuals, chondromalacia of the left knee is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



